Name: ECSC High Authority: Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  taxation
 Date Published: 1952-12-30

 Avis juridique important|31952S0002ECSC High Authority: Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty /* CODIFIED VERSION CF 359X0201P0213 */ Official Journal 001 , 30/12/1952 P. 0003 - 0004 Finnish special edition: Chapter 1 Volume 1 P. 0003 Swedish special edition: Chapter 1 Volume 1 P. 0003 Danish special edition: Series I Chapter 1952-1958 P. 0003 English special edition: Series I Chapter 1952-1958 P. 0003 Greek special edition: Chapter 01 Volume 1 P. 0003 Spanish special edition: Chapter 01 Volume 1 P. 0003 Portuguese special edition Chapter 01 Volume 1 P. 0003 THE HIGH AUTHORITY DECISION No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the TreatyTHE HIGH AUTHORITY, Having regard to Articles 49 and 50 of the Treaty; Having regard to Articles 6 and 7 of the Convention; Whereas, in order to procure the funds it requires to perform the tasks assigned to it by the Treaty and the Convention, the High Authority must, in particular, impose levies on the production of coal and steel; Whereas, under Article 50 (2) of the Treaty, it must determine, after consulting the Council, the mode of assessment and collection of such levies while avoiding cumulative imposition as far as possible; After consulting the Council; DECIDES: Article 1 1. The levies on coal and steel production provided for in Articles 49 and 50 of the Treaty shall be assessed on the following products: (1) Brown coal briquettes and semi-coke derived from brown coal (2) Hard coal of all categories (3) Pig iron other than that used for making ingots (4) Basic Bessemer steel in ingots (5) Steel in ingots other than basic Bessemer steel (6) Finished products and end products set our in Annex I to the Treaty. 2. The coal tonnage to be taken into account shall be net production after screening and washing, low-grade products being assessed at their true weight. 3. Special steels belonging to group (c) of Annex III to the Treaty, whether in ingots or as finished products, shall not be included in the assessment of levies. Article 2 1. The average value per metric ton of each of the products listed in Article 1 shall be determined by dividing the overall value of the Community production, estimated on the basis of the net price per metric ton ex works, by the tonnage produced. 2. The value used for the assessment of levies shall be obtained by deducting from the average value thus defined the value of the average quantities of the products subject to levy which are used in producing one metric ton of the product concerned. In calculating such deductions, the following shall be taken into account: - as regards the production of coal, the quantity of coal used in mining it; - as regards the production of pig iron, the average quantity of coal used in making it; - as regards the production of steel, the average quantity of coal used plus the quantity of coal corresponding to the pig iron used in making the steel; - as regards the production of the finished products and end products set out in Annex I to the Treaty, the average quantity of steel ingots used. 3. The average values and the deductions specified above shall be calculated, for each of the products listed in Article 1, from statistical data collected by the High Authority. 4. On the basis of the average values and deductions calculated in accordance with this Article, the High Authority shall draw up a scale detemining, in EPU units of account and, for guidance, in the currency of each Member State of the Community, the net amount of the levy per metric ton for each of the products listed in Article 1. Article 3 If the High Authority finds there is a variation of 10% in the average value of one of the products in comparison with the value previously recorded, it shall modify the scale. Artcile 4 1. The levies shall be payable by each undertaking on the tonnage of its chargeable production, which shall be declared monthly. 2. From February 1953, payments shall be made on the 25th day of each month in respect of the production for the preceding month. 3. Payment shall be made by each undertaking, for all establishments connected with it, into post office or bank accounts which the High Authority has opened for that purpose in the Member State in whose territory the undertaking in question is operating. However, establishments belonging to an undertaking situated in the territory of another Member State or of a third country shall themselves make the payments corresponding to their own production. Article 5 This Decision shall enter into force in the Community on 1 January 1953. This decision was considered and adopted by the High Authority at its meeting on 23 December 1952. For the High Authority The President Jean MONNET